Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 3 Months Ended March31, 12 MonthsEndedDecember 31, 2009 2008 2007 2006 2005 2004 Earnings, as defined: Income from Continuing Operations Before Income Taxes $ 258 $ 1,109 $ 1,118 $ 866 $ 649 $ 851 Less earnings of equity method investments 1 3 5 7 7 5 Distributed income from equity method investments 3 7 3 5 5 257 1,109 1,120 862 647 851 Total fixed charges as below 78 390 388 326 307 289 Less: Capitalized interest 18 56 54 21 7 5 Interest expense related to discontinued operations 27 29 28 22 Total fixed charges included in Income from Continuing Operations Before Income Taxes 60 334 307 276 272 262 Total earnings $ 317 $ 1,443 $ 1,427 $ 1,138 $ 919 $ 1,113 Fixed charges, as defined: Interest on long-term debt $ 66 $ 345 $ 353 $ 296 $ 259 $ 255 Interest on short-term debt andother interest 7 27 24 16 26 23 Amortization of debt discount,expense and premium - net 1 2 (3 ) (1 ) 7 (6 ) Estimated interest component ofoperating rentals 4 15 14 15 15 17 Fixed charges of majority-owned share of 50% or less-owned persons 1 Total fixed charges (a) $ 78 $ 390 $ 388 $ 326 $ 307 $ 289 Ratio of earnings to fixed charges 4.1 3.7 3.7 3.5 3.0 3.9 (a) Interest on unrecognized tax benefits is not included in fixed charges.
